        Case 1:18-cv-06093-JPO Document 47 Filed 11/20/18 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


THE BANK OF NEW YORK MELLON,
LONDON BRANCH, as Indenture
Trustee under the Indenture dated as of        Case No. 18-cv-06093 (JPO)
April 30, 2007,

                    Interpleader Plaintiff,
                                               NOTICE OF MOTION
               -against-
                                               (Oral Argument Requested)
CART 1, LTD., as Issuer; DEUTSCHE
BANK AG FRANKFURT, as Swap
Counterparty; and CRC CREDIT FUND,
LTD.,

                 Interpleader Defendants.



      PLEASE TAKE NOTICE that, upon the annexed Declaration of Maria Ginz-

burg dated November 20, 2018 and the exhibits attached thereto, and the accompa-

nying memorandum of law, Interpleader-defendant and Crossclaim-plaintiff CRC

Credit Fund, Ltd. (“CRC”) by and through its attorneys, will and do hereby move this

Court, before the Honorable James Paul Oetken, United States District Judge, at the

United States District Court for the Southern District of New York, 40 Foley Square,

Courtroom 706, New York, New York, 10007, at a date and time to be set by the

Court, for an order dismissing Deutsche Bank AG Frankfurt’s (“Deutsche Bank”)

Crossclaims in their entirety, with prejudice pursuant to Federal Rule of Civil Proce-

dure 12(b)(6), and denying Deutsche Bank’s Motion to Dismiss CRC’s Amended

Crossclaims.
        Case 1:18-cv-06093-JPO Document 47 Filed 11/20/18 Page 2 of 2




      PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order

granting the Letter Motion for Extension of Time (Dkt. No. 42), any answering mem-

orandum shall be due by December 7, 2018.



Dated: November 20, 2018              Respectfully submitted,
       New York, NY
                                      SELENDY & GAY PLLC


                                 By: /s/ Maria Ginzburg
                                     Maria Ginzburg
                                     Andrew R. Dunlap
                                     Nicholas Klenow
                                     SELENDY & GAY PLLC
                                     1290 Avenue of the Americas
                                     New York, NY 10104
                                     Telephone: (212) 390-9000
                                     E-mail: mginzburg@selendygay.com
                                              adunlap@selendygay.com
                                              nklenow@selendygay.com

                                      Attorneys for CRC Credit Fund, Ltd.




                                        2
